UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 14, 2009 ALICO, INC. (Exact Name of Registrant as Specified in Charter) Registrant’s telephone number, including area code: (863) 675-2966 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 C.F.R. 230.425) ¨ Soliciting Material pursuant to Rule 14a-12 under the Exchange Act (17 C.F.R. 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14D-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 C.F.R. 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On June 3, 2009, the Company announced on August 12, 2009 that Robert Viguet was replacing Dean Saunders on the Company’s Audit Committee. The press release should have stated that John Rood is replacing Mr. Saunders on the Audit Committee Alico’s Audit Committee is currently comprised of Evelyn D’An, Chairperson, Ramon Rodriguez, Charles L. Palmer, John Rood and Dr. Gordon Walker. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Not applicable. (b) Pro Forma Financial Information. Not applicable. (c) Shell Company Transactions. Not applicable. (d) Exhibits. The following exhibits are included with this Report: Exhibit 99 Press release announcingAlico Corrects Board Committee Changes. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALICO, INC. (Registrant) Date: August 14, 2009 By: /s/ Steve Smith Steve Smith President and Principal Executive Officer 3 EXHIBIT INDEX Exhibit 99 Press release announcingAlico Corrects Board Committee Changes. 4
